Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5, 7-9, 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a method, comprising: identifying data to be processed; and processing the identified data using an error code with a processing circuit to: correct 1-bit errors, correct adjacent 2-bit errors, and detect nonadjacent 2-bit errors, outputting the processed identified data when the identified data, upon processing, contains a corrected 1-bit error or a corrected adjacent 2-bit error; and outputting an error indication indicating that the identified data, upon processing, contains a nonadjacent 2-bit error, wherein the error code comprises an H-matrix with n columns and m rows, wherein the columns of the H-matrix are different, wherein component-by-component XOR sums of adjacent columns of the H- matrix are different from one another and from all columns of the H-matrix, and wherein component-by-component XOR sums of nonadjacent columns of the H- matrix are different from all columns of the H-matrix and from all component-by- component XOR sums of adjacent columns of the H-matrix” as recited in claim 1 and in similar claims 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111